IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON
                                    Assigned on Briefs October 3, 2000

                       STATE OF TENNESSEE v. NORICO S. WOODS

                       Direct Appeal from the Circuit Court for Madison County
                       No. 97-450; 97-664; 97-665; 97-666, Roy Morgan, Jr., Judge



                       No. W2000-00057-CCA-R3-CD - Decided November 3, 2000



                                                        ORDER


The appellant, Norico S. Woods, appeals from the order of the Madison County Circuit Court
revoking her Community Corrections sentences and reinstating her original nine-year sentence in
the Department of Correction.1 We affirm the judgment of the trial court pursuant to Rule 20, Tenn.
Crim. App. R.

       Under the terms of a negotiated plea agreement, the appellant pled guilty to one count of
possession of cocaine with intent to sell, a Class B felony, and to three counts of sale of cocaine,
Class B felonies.2 The court sentenced the appellant to four concurrent nine-year sentences for these
offenses. The trial court ordered 120 days confinement, with the remainder of the sentence to be
served in the local Community Corrections program.

        In January of 2000, a Community Corrections affidavit was filed, and a warrant issued,
alleging that the appellant had violated the conditions of her program by:(1) failing to pay restitution,
court costs and fines; (2) failing to report to Community Corrections; and (3) failing to submit to
drug screens. In February of 2000, another Community Corrections affidavit was filed, and warrant
issued, alleging that the appellant had violated the conditions of her program by: (1) leaving the 26th
Judicial District and the State of Tennessee; and (2) failing to perform 100 hours of Community
Corrections.




         1
         Although the appellant presents the issue in her brief as revocation of probation, the record reflects that she
was placed on a Com munity Corr ections pro gram rather than prob ation.

         2
             The appellant was indicted on ten counts of possession, delivery and/or sale of cocaine.
         A hearing was conducted on March 7, 2000, at which the appellant and her probation officer
testified. At the conclusion of the hearing, the trial court found that the appellant had violated the
terms and conditions of her Community Corrections program by:

         1.       Failing to report to her probation officer as directed.
         2.       Failing to obtain permission to leave the 26th Judicial District.
         3.       Failing to pay fines, costs, and restitution.
         4.       Failing to complete her community correction service work.
         5.       Failing to submit to random drug screens.

Trial counsel stipulated that the appellant violated conditions 1,2, and 4 above. Thereafter, the court
reinstated the original nine-year sentence of confinement in the Department of Correction.

        The decision to revoke a Community Corrections sentence rests within the sound discretion
of the trial court and that decision will not be disturbed on appeal unless there is no substantial
evidence to support the trial court’s conclusion that a violation had occurred. State v. Harkins, 811
S.W.2d 79, 82 (Tenn. 1991). If the evidence is sufficient, the trial court, may pursuant to its
discretionary authority, revoke the Community Corrections sentence and require the defendant to
serve the original sentence in confinement. Tenn. Code Ann. § 40-36-106(e)(4).

        On appeal, the appellant does not contest the grounds supporting revocation.3 Rather, she
argues that the trial court “abused its discretion by not considering other less severe alternatives than
service of the entire sentence in the penitentiary.” This argument is without merit. We find the
record fully supports the trial court’s action.

       Therefore, the judgment of the Madison County Circuit Court is affirmed in accordance with
Rule 20, Tenn. Ct. Crim. App. R.



                                                                 ___________________________________
                                                                 DAVID G. HAYES, JUDGE

                                                                 ___________________________________
                                                                 JERRY L. SMITH, JUDGE

                                                                 ____________________________________
                                                                 ALAN E. GLENN, JUDGE


         3
          W e note, that, in the ap pellant’s brief, she argues that pr inciples of sente ncing app ly within a Com munity
Correction revocation hearing. This position is misplaced. The application of sentencing principles appropriate to the
appellant’s case concluded upon imposition of her sentence . See State v. Stevie Q. Taylor, No. 02C01-9504-CC-00108
(Tenn. Crim. App. at Jackson, May 1, 1996).

                                                           -2-